UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6773


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

THOMAS EDWARD BURWELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:04-cr-00111-REP-1)


Submitted:    July 29, 2009                 Decided:   August 10, 2009


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Edward Burwell, Appellant Pro Se. Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas   Edward    Burwell    appeals   the    district     court’s

order denying his motion for sentence reduction filed pursuant

to 18 U.S.C. § 3582(c) (2006).            We have reviewed the record and

find   no   reversible    error.      Accordingly,     we     affirm    for   the

reasons stated by the district court.           United States v. Burwell,

No. 3:04-cr-00111-REP-1 (E.D. Va. Mar. 12, 2009).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials      before    the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                      2